DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment filed 01/28/2021 has been entered.  The Specification contains no new matter.  Claims 1-20 have been amended; claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

The information disclosure statement filed 02/26/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "modifying the at least one responsive modified data packet by applying at least one optimization technique before SMRH :4817-0259-7080.2-4-Application No.: 17/073,064Docket No.: 90925221forwarding the at least one response data packet to the first network appliance" in line 4, emphasis added.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previously recite a step of forwarding the at least one response data packet to the first network appliance as is recited in claim 5.  For the purposes of examination, this limitation in claim 5 will be interpreted to mean before “forwarding the at least one responsive modified data packet to the source network address” as recited in claim 4.
Claims 15 and 20 recite a similar limitation and are rejected under the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Razavi et al. (U.S. Pat. App. Pub. 2016/0143076), hereinafter Razavi.

Regarding claim 1, Razavi disclosed a computer-implemented method for forwarding data traffic for a software service received from a peer transit appliance, the method comprising:
receiving at a first network appliance at least one data packet destined for a software service that originates from a second network appliance (reception of packets by a remote proxy server, i.e., first 
determining a source network address of the second network appliance from the at least one data packet (remote proxy server modifying the source address of received packets, ¶[0087], inherently requiring determining the source network address as claimed in order to modify said source network address);
replacing the source network address of the at least one data packet with a network address associated with the first network appliance to generate at least one modified data packet (remote proxy server modifying the source address of received packets, i.e., generating modified data packets, to its own IP address, i.e., a network address associated with the first network appliance, ¶[0087], [0091]); and
forwarding the at least one modified data packet to the network address associated with the software service (proxy server sending the modified packets to the remote server, i.e., software service, on behalf of the user, i.e., forwarding, ¶[0087]).

Regarding claim 2, Razavi disclosed the method further comprising:
applying at least one optimization technique to the at least one modified data packet before forwarding the at least one modified data packet to the network address associated with the software service (proxy server encoding original packets into rateless coded packets, ¶[0076]).

Regarding claim 3, Razavi disclosed the method wherein the at least one optimization technique comprises at least one of compression/decompression, deduplication, TCP acceleration, performance enhancing proxy (proxy server encoding original packets into rateless coded packets, ¶[0076]), packet reconstruction, and error correction.

Regarding claim 4, Razavi disclosed the method further comprising:

replacing the network address associated with the first network appliance of the at least one data packet responsive to the modified data packet with the source network address to generate at least one responsive modified data packet (proxy server modifying the destination address of the packet to forward back to the source/user, ¶[0087], [0091]); and
forwarding the at least one responsive modified data packet to the source network address (proxy server forwarding the packet back to the user, ¶[0087], [0091]).

Regarding claim 5, Razavi disclosed the method further comprising:
modifying the at least one responsive modified data packet by applying at least one optimization technique before SMRH :4817-0259-7080.2-4-Application No.: 17/073,064Docket No.: 90925221forwarding the at least one response data packet to the first network appliance (encoding packets received from the final destination server, i.e., responsive modified data packet, using rateless codes and forwarding the packets to the source proxy server, ¶[0091]).

Regarding claim 6, Razavi disclosed the method wherein the first network appliance has advertised a performance metric to the second network appliance (proxy server, i.e., first network appliance, forwarding, i.e., advertising, a capability measurement outcome, i.e., performance metric, to the source proxy server, i.e., second network appliance, ¶[0089]).

Regarding claim 9, Razavi disclosed the method wherein the software service is hosted in a cloud environment (cloud computing deployment, ¶[0105]).

Regarding claim 10, Razavi disclosed the method wherein the first network appliance is hosted in an Infrastructure as a Service cloud-based environment (proxy servers located close to, e.g., Amazon EC2, i.e., Infrastructure as a Service cloud-based environment, ¶[0082]).


at least one processor (processor, ¶[0109]); and
a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method (memory storing software, ¶[0109]) comprising:
receiving at a first network appliance at least one data packet destined for a software service that originates from a second network appliance (reception of packets by a remote proxy server, i.e., first network appliance, ¶[0087]), wherein the at least one data packet includes a network address associated with the software service (user’s packet forwarded to remote proxy server and containing destination server IP address, i.e., a network address associated with the software service, ¶[0089]-[0090]);
determining a source network address of the second network appliance from the at least one data packet (remote proxy server modifying the source address of received packets, ¶[0087], inherently requiring determining the source network address as claimed in order to modify said source network address);
replacing the source network address of the at least one data packet with a network address associated with the first network appliance to generate at least one modified data packet (remote proxy server modifying the source address of received packets, i.e., generating modified data packets, to its own IP address, i.e., a network address associated with the first network appliance, ¶[0087], [0091]); and
forwarding the at least one modified data packet to the network address associated with the software service (proxy server sending the modified packets to the remote server, i.e., software service, on behalf of the user, i.e., forwarding, ¶[0087]).

Regarding claim 12, Razavi disclosed the system wherein the instructions cause the system to perform the method further comprising:
applying at least one optimization technique to the at least one modified data packet before forwarding the at least one modified data packet to the network address associated with the software service (proxy server encoding original packets into rateless coded packets, ¶[0076]).



Regarding claim 14, Razavi disclosed the system wherein the instructions cause the system to perform the method further comprising:
receiving at least one data packet responsive to the modified data packet from the software service at the first network appliance (proxy server subsequent receiving packets from the remote server, ¶[0087], [0091]);
replacing the network address associated with the first network appliance of the at least one data packet responsive to the modified data packet with the source network address to generate at least one responsive modified data packet (proxy server modifying the destination address of the packet to forward back to the source/user, ¶[0087], [0091]); and
forwarding the at least one responsive modified data packet to the source network address (proxy server forwarding the packet back to the user, ¶[0087], [0091]).

Regarding claim 15, Razavi disclosed the system wherein the instructions cause the system to perform the method further comprising:

modifying the at least one responsive modified data packet by applying at least one optimization technique before forwarding the at least one response data packet to the first network appliance (encoding packets received from the final destination server, i.e., responsive modified data packet, using rateless codes and forwarding the packets to the source proxy server, ¶[0091]).

Regarding claim 16, Razavi disclosed a non-transitory computer-readable storage medium including instructions (computer readable medium, ¶[0110]) that, when executed by at least one processor of a computing system, cause the computing system to perform a method for forwarding data traffic for a software service received from a peer transit appliance, the method comprising:

determining a source network address of the second network appliance from the at least one data packet (remote proxy server modifying the source address of received packets, ¶[0087], inherently requiring determining the source network address as claimed in order to modify said source network address);

replacing the source network address of the at least one data packet with a network address associated with the first network appliance to generate at least one modified data packet (remote proxy server modifying the source address of received packets, i.e., generating modified data packets, to its own IP address, i.e., a network address associated with the first network appliance, ¶[0087], [0091]); and
forwarding the at least one modified data packet to the network address associated with the software service (proxy server sending the modified packets to the remote server, i.e., software service, on behalf of the user, i.e., forwarding, ¶[0087]).

Regarding claim 17, Razavi disclosed the non-transitory computer-readable storage medium wherein the instructions cause the system to perform the method further comprising:
applying at least one optimization technique to the at least one modified data packet before forwarding the at least one modified data packet to the network address associated with the software service (proxy server encoding original packets into rateless coded packets, ¶[0076]).

Regarding claim 18, Razavi disclosed the non-transitory computer-readable storage medium wherein the at least one optimization technique comprises at least one of compression/decompression, deduplication, TCP acceleration, performance enhancing proxy (proxy server encoding original packets into rateless coded packets, ¶[0076]), packet reconstruction, and error correction.


receiving at least one data packet responsive to the modified data packet from the software service at the first network appliance (proxy server subsequent receiving packets from the remote server, ¶[0087], [0091]);
replacing the network address associated with the first network appliance of the at least one data packet responsive to the modified data packet with the source network address to generate at least one responsive modified data packet (proxy server modifying the destination address of the packet to forward back to the source/user, ¶[0087], [0091]); and
forwarding the at least one responsive modified data packet to the source network address (proxy server forwarding the packet back to the user, ¶[0087], [0091]).

Regarding claim 20, Razavi disclosed the non-transitory computer-readable storage medium wherein the instructions cause the system to perform the method further comprising:
modifying the at least one responsive modified data packet by applying at least one optimization technique before forwarding the at least one response data packet to the first network appliance (encoding packets received from the final destination server, i.e., responsive modified data packet, using rateless codes and forwarding the packets to the source proxy server, ¶[0091]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Razavi (U.S. Pat. App. Pub. 2016/0143076) as applied to claim 1 above, and further in view of Johnson (U.S. Pat. App. Pub. 2010/0069035).

Regarding claim 7, Razavi disclosed the method as detailed above.  Razavi did not disclose the method wherein the performance metric is determined based on using a test method for the software service specified in a service directory.
Johnson disclosed:
wherein the performance metric is determined based on using a test method for the software service specified in a service directory (a service directory containing service directory records, ¶[1907]; service directory record containing a test method field, i.e., test method specified in a service directory, used to test connective to a service, i.e., determining a performance metric, ¶[1911]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Razavi wherein the performance metric is determined based on using a test method for the software service specified in a service directory, because doing so would have been use of known technique (i.e., using a test method for a software service specified in a service directory to determine a performance metric) to improve similar methods (i.e., the performance metric determination of Razavi) in the same way.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Razavi (U.S. Pat. App. Pub. 2016/0143076) and Johnson (U.S. Pat. App. Pub. 2010/0069035) as applied to claim 7 above, and further in view of Lillie et al. (U.S. Pat. App. Pub. 2011/0145903), hereinafter Lillie.

Regarding claim 8, Razavi and Johnson disclosed the method as detailed above.  Razavi and Johnson did not disclose the method wherein the service directory is maintained at a portal.
Lillie disclosed:
wherein the service directory is maintained at a portal (a service directory portal, ¶[0070]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441